                                                                  Case 2:19-bk-24804-VZ             Doc 453 Filed 03/12/20 Entered 03/12/20 13:48:05                           Desc
                                                                                                     Main Document     Page 1 of 8


                                                                   1   Richard M. Pachulski (CA Bar No. 90073)
                                                                       Jeffrey W. Dulberg (CA Bar No. 181200)
                                                                   2   Malhar S. Pagay (CA Bar No. 189289)
                                                                       PACHULSKI STANG ZIEHL & JONES LLP
                                                                   3   10100 Santa Monica Blvd., 13th Floor
                                                                       Los Angeles, California 90067
                                                                   4   Telephone: 310/277-6910
                                                                       Facsimile: 310/201-0760
                                                                   5   E-mail: rpachulski@pszjlaw.com
                                                                               jdulberg@pszjlaw.com
                                                                   6           mpagay@pszjlaw.com
                                                                   7   Attorneys for Debtor and Debtor in Possession
                                                                   8                                  UNITED STATES BANKRUPTCY COURT
                                                                                                       CENTRAL DISTRICT OF CALIFORNIA
                                                                   9                                        LOS ANGELES DIVISION
                                                                  10
                                                                       In re:                                                       Case No.: 2:19-bk-24804-VZ
                                                                  11
                                                                       YUETING JIA,1                                                Chapter 11
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12
                                                                                                           Debtor.                  NOTICE OF FILING OF
                                                                  13                                                                SUPPLEMENT TO THIRD AMENDED
                                        LOS ANGELES, CALIFORNIA




                                                                                                                                    DISCLOSURE STATEMENT WITH
                                           ATTORNEYS AT LAW




                                                                  14                                                                RESPECT TO DEBTOR’S SECOND
                                                                                                                                    AMENDED PLAN OF
                                                                  15                                                                REORGANIZATION UNDER
                                                                                                                                    CHAPTER 11 OF THE BANKRUPTCY
                                                                  16                                                                CODE

                                                                  17                                                                Hearing:
                                                                                                                                    Date:          March 19, 2020
                                                                  18                                                                Time:          9:30 a.m.
                                                                                                                                    Place:         Courtroom 1368
                                                                  19                                                                               Roybal Federal Building
                                                                                                                                                   255 E. Temple Street
                                                                  20                                                                               Los Angeles, California 90012
                                                                                                                                    Judge:         Hon. Vincent P. Zurzolo
                                                                  21
                                                                                                                                    [Relates to Docket No. 397]
                                                                  22

                                                                  23

                                                                  24

                                                                  25

                                                                  26

                                                                  27
                                                                  28   1
                                                                         The last four digits of the Debtor’s federal tax identification number are 8972. The Debtor’s mailing address is 91
                                                                       Marguerite Drive, Rancho Palos Verdes, CA 90275.

                                                                       DOCS_LA:328295.1 46353/002
                                                                  Case 2:19-bk-24804-VZ             Doc 453 Filed 03/12/20 Entered 03/12/20 13:48:05                           Desc
                                                                                                     Main Document     Page 2 of 8


                                                                   1              PLEASE TAKE NOTICE that:
                                                                   2               1.      On March 2, 2020, Yueting Jia (the “Debtor”), the debtor and debtor in possession
                                                                   3   in the above-captioned chapter 11 case, filed the Third Amended Disclosure Statement with
                                                                   4   Respect to Debtor’s Second Amended Plan of Reorganization Under Chapter 11 of the
                                                                   5   Bankruptcy Code [Docket No. 397] (as may be amended, supplemented, restated, or modified
                                                                   6   from time to time, the “Disclosure Statement”).
                                                                   7               2.      On February 6, 2020, the Bankruptcy Court issued the Findings of Fact and
                                                                   8   Conclusions of Law in Support of Order: (1) Denying Motion for Approval of Adequacy of
                                                                   9   Amended Disclosure Statement and 2nd Amended Disclosure Statement; and (2) to Show Cause
                                                                  10   Why Chapter 11 Case Should not be Dismissed or Converted to a Case Under Chapter 7 [Docket
                                                                  11   No. 305], and required that the Debtor disclose the identity, qualifications, and insider status of
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12   the proposed trustee of a creditor trust to be established under the Debtor’s plan of reorganization.
                                        LOS ANGELES, CALIFORNIA




                                                                  13               3.      Article V.E of the Disclosure Statement noted that “[t]he Debtor and the Creditors’
                                           ATTORNEYS AT LAW




                                                                  14   Committee are in the process of finalizing the selection of the initial Trustee2 and will disclose the
                                                                  15   identity of the initial Trustee at or before the hearing to consider approval of the Disclosure
                                                                  16   Statement.” Third Amended Disclosure Statement at 84.
                                                                  17               4.      The Debtor hereby supplements the Disclosure Statement by stating the following:
                                                                  18   The Debtor and the Creditors’ Committee have selected Jeffrey D. Prol, a partner at the firm of
                                                                  19   Lowenstein Sandler LLP, counsel to the Creditors’ Committee, as the initial Trustee. To the best
                                                                  20   of the Debtor’s knowledge, Mr. Prol is not an “insider” of the Debtor as that term is defined in
                                                                  21   section 101(31) of the Bankruptcy Code. Mr. Prol’s designation as the initial Trustee will be
                                                                  22   included in the final version of the Disclosure Statement to be mailed to holders of claims entitled
                                                                  23   to vote on the Debtor’s plan of reorganization. Mr. Prol’s profile is attached as Exhibit A to this
                                                                  24   notice.
                                                                  25

                                                                  26

                                                                  27
                                                                  28
                                                                       2
                                                                           Capitalized terms not otherwise defined in this notice shall have the meanings used in the Disclosure Statement.
                                                                                                                                   2
                                                                       DOCS_LA:328295.1 46353/002
                                                                  Case 2:19-bk-24804-VZ             Doc 453 Filed 03/12/20 Entered 03/12/20 13:48:05          Desc
                                                                                                     Main Document     Page 3 of 8


                                                                   1   Dated:     March 12, 2020                      PACHULSKI STANG ZIEHL & JONES LLP
                                                                   2
                                                                                                                      By       /s/ Malhar S. Pagay
                                                                   3                                                           Richard M. Pachulski
                                                                                                                               Jeffrey W. Dulberg
                                                                   4                                                           Malhar S. Pagay
                                                                   5                                                           Attorneys for Debtor and Debtor in
                                                                                                                               Possession
                                                                   6

                                                                   7

                                                                   8

                                                                   9

                                                                  10

                                                                  11
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12
                                        LOS ANGELES, CALIFORNIA




                                                                  13
                                           ATTORNEYS AT LAW




                                                                  14

                                                                  15

                                                                  16

                                                                  17

                                                                  18

                                                                  19

                                                                  20

                                                                  21

                                                                  22

                                                                  23

                                                                  24

                                                                  25

                                                                  26

                                                                  27
                                                                  28

                                                                                                                           3
                                                                       DOCS_LA:328295.1 46353/002
                                                                  Case 2:19-bk-24804-VZ             Doc 453 Filed 03/12/20 Entered 03/12/20 13:48:05   Desc
                                                                                                     Main Document     Page 4 of 8


                                                                   1                                                 Exhibit A

                                                                   2                                          Profile of Jeffrey D. Prol

                                                                   3

                                                                   4

                                                                   5

                                                                   6

                                                                   7

                                                                   8

                                                                   9

                                                                  10

                                                                  11
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12

                                                                  13
                                        LOS ANGELES, CALIFORNIA
                                           ATTORNEYS AT LAW




                                                                  14

                                                                  15

                                                                  16

                                                                  17

                                                                  18
                                                                  19

                                                                  20

                                                                  21

                                                                  22

                                                                  23

                                                                  24

                                                                  25

                                                                  26

                                                                  27
                                                                  28


                                                                       DOCS_LA:328295.1 46353/002
            Case 2:19-bk-24804-VZ                           Doc 453 Filed 03/12/20 Entered 03/12/20 13:48:05                                                        Desc
                                                             Main Document     Page 5 of 8




                                           Jeffrey D. Prol
                                           Partner
                                           Vice Chair, Bankruptcy, Financial Reorganization & Creditors' Rights

                                      New Jersey
                                      T: +1 973.597.2490 | F: +1 973.597.2491
                                      jprol@lowenstein.com



Jeffrey provides strategic guidance and cutting-edge solutions to clients in crisis. He brings over 25 years of experience to his work in matters involving debtor/creditor rights,
including complex business transactions and litigation, corporate restructuring, business consulting, out-of-court workouts, and foreclosures. His practice encompasses the
representation of unsecured creditors’ committees, debtors, secured creditors, and other parties, including landlords, lessors, guarantors, and equity holders in high-profile cases
under all chapters of the U.S. Bankruptcy Code.

Jeffrey’s recent engagements include serving as counsel to the Official Committee of Unsecured Creditors in Noranda Aluminum Inc. (integrated aluminum producer), Blitz
Manufacturing (personal gas can manufacturer), Agfeed USA (integrated hog producer), Zacky Farms (integrated poultry producer), Townsends Inc. (integrated poultry producer), and
Allen Family Farms Inc. (integrated poultry producer). Jeffrey has also represented the Official Committee of Asbestos Claimants in GI Holdings Inc., f/k/a GAF Corp., Burns & Roe
Enterprises, and Muralo Paint and has represented companies with asbestos liabilities in Chapter 11 bankruptcy cases and out-of-court workouts. His experience spans several other
industries, from entertainment and pharmaceuticals to homebuilding and internet/catalog sales, as well as mass tort-related bankruptcy cases.

Jeffrey also speaks frequently on bankruptcy issues at various conferences and credit group meetings.



EXPERIENCE
   Representation of creditors’ committees in Appvion Paper, CST Industries, Noranda Aluminum, Protostar Ltd., Memorex/Telex Corporation, Tandycrafts, Inc., Vectour, Inc., Cenargo
   International, Inc.

   Representation of asbestos claimants committees in G-I Holdings, Inc. (successor to GAF Corporation), Burns and Roe Enterprises, Inc., The Muralo Company, and Hercules
   Chemical Corp.

   Representation of a nationwide homebuilder in a successful Chapter 11 reorganization.

   Representation of 32 related internet/catalog retailers in a successful Chapter 11 reorganization and sale of the debtors' businesses.

   Representation of ad hoc noteholders committee in Trump Resort and Casino Chapter 11 bankruptcy case.

   Representation of official creditors' committee in Chapter 11 bankruptcies of integrated poultry producers, Zacky Farms LLC, Townsends, Inc., Allen's Family Foods, Inc. and
   Cagle's Inc.

   Representation of Chairman of official creditors' committee in Pilgrim's Pride, Inc.

   Representation of litigation trustee in Marvel Comics Chapter 11 bankruptcy case.

   Representation of major waste disposal company in workout involving regulatory agencies.

   Representation of licensor/franchisor in Chapter 11 bankruptcy case of a distributor of office products.

   Representation of secured creditors in workouts, litigation and bankruptcies to enforce Article 9 security interests in machinery, equipment and inventory, mortgages, and
   deficiency claims.


HONORS & AWARDS
   The Best Lawyers in America (2012-2020)
   Recognized in the Bankruptcy and Creditor Debtor Rights / Insolvency and Reorganization Law section.

   Super Lawyers (2005-2009)
   Recognized in the Bankruptcy and Workout section
          Case 2:19-bk-24804-VZ                            Doc 453 Filed 03/12/20 Entered 03/12/20 13:48:05                                                       Desc
                                                            Main Document     Page 6 of 8
NEWS & INSIGHTS
Publications
  October 2019
  "Cannabis and Banking...What You Need to Know as a Credit Executive," CRF White Paper Brief
  Jeffrey D. Prol, Bruce S. Nathan, Andrew David Behlmann, Jeremy D. Merkin

In the Media
  September 28, 2018
  Reuters quotes Jeffrey D. Prol, counsel to debtor Duro Dyne Corp. in its Chapter 11 bankruptcy filing, in an article discussing the U.S. Department of Justice’s objection to Duro
  Dyne’s appointing a lawyer to represent potential future claimants against the company.

  September 10, 2018
  Law360 quotes Jeffrey D. Prol regarding sheet metal equipment and accessories manufacturer Duro Dyne Corp.’s recent Chapter 11 bankruptcy filing. Representing the debtor,
  Prol indicates that the filing is designed solely to address the company’s asbestos liabilities. (subscription required to access article)

  March 26, 2018
  The Global Legal Chronicle highlights Lowenstein Sandler’s selection as legal counsel to represent Fibrant LLC’s Official Committee of Unsecured Creditors in its Chapter 11
  bankruptcy proceedings. The article lists Jeffrey D. Prol and Bruce S. Nathan as leaders of the Lowenstein team.

  July 2, 2015
  Jeffrey D. Prol is quoted in Law360 regarding the successful auction of Golden County Foods Inc. to industry rival Monogram Appetizers LLC. The highly competitive auction
  resulted in a $37.2 million sale, which boosted the sticker price by more than $15 million. Jeffrey represents the Official Committee of Unsecured Creditors of Golden County Foods
  Inc.


SPEAKING ENGAGEMENTS
  Presenter, Corporate Restructuring and The Trade Creditor, National Chemical Credit Association Educational Conference, Orlando, FL, February 18, 2020

  Presenter, Trade Creditor Strategies in Anticipation of and in Response to Troubled Company’s Bankruptcy Filing, National Chemical Credit Association Educational
  Conference, Orlando, FL, February 18, 2020

  Presenter, Current Hot Chapter 11 Issues Facing Trade Creditors, National Chemical Credit Association Educational Conference, New Orleans, LA, February 21, 2019

  Presenter, The Changing Face of Chapter 11, National Network of Credit & Financial Professionals, November 6, 2018


EDUCATION
  Rutgers Law School (J.D. 1989)
  United States Merchant Marine Academy (B.S. 1985), with honors


ADMISSIONS
  New York
  New Jersey




                                            NEW YORK         PALO ALTO         NEW JERSEY         UTAH       WASHINGTON, D.C.

                                                                     © 2020 Lowenstein Sandler LLP
        Case 2:19-bk-24804-VZ                     Doc 453 Filed 03/12/20 Entered 03/12/20 13:48:05                                      Desc
                                                   Main Document     Page 7 of 8
                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
                                    10100 Santa Monica Boulevard, 13th Floor, Los Angeles, CA 90067

A true and correct copy of the foregoing document entitled (specify): NOTICE OF FILING OF SUPPLEMENT TO THIRD
AMENDED DISCLOSURE STATEMENT WITH RESPECT TO DEBTOR’S SECOND AMENDED PLAN OF
REORGANIZATION UNDER CHAPTER 11 OF THE BANKRUPTCY CODE will be served or was served (a) on the judge
in chambers in the form and manner required by LBR 5005-2(d); and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
March 12, 2020, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:
                                                                           Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date) ____________, I served the following persons and/or entities at the last known addresses in this bankruptcy
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail,
first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the
judge will be completed no later than 24 hours after the document is filed.

                                                                                            Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) March 12, 2020, I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.

 VIA HAND DELIVERY
 The Honorable Vincent P. Zurzolo
 United States Bankruptcy Court
 Central District of California
 255 East Temple Street, Suite 1360 / Courtroom 1368
 Los Angeles, CA 90012

                                                                                            Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

  March 12, 2020                 Mary de Leon                                                    /s/ Mary de Leon
  Date                           Printed Name                                                    Signature




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
DOCS_LA:328294.1 46353/002
        Case 2:19-bk-24804-VZ
                       Doc 453 Filed 03/12/20 Entered 03/12/20 13:48:05                                                             Desc
                         Main Document    Page 8 of 8
SERVICE INFORMATION FOR CASE NO. 19-bk-24804-VZ

    1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF)

        Tanya Behnam tbehnam@polsinelli.com, tanyabehnam@gmail.com
        Jerrold L Bregman ecf@bg.law, jbregman@bg.law
        Jeffrey W Dulberg jdulberg@pszjlaw.com
        Lei Lei Wang Ekvall lekvall@swelawfirm.com,
         lgarrett@swelawfirm.com;gcruz@swelawfirm.com;jchung@swelawfirm.com
        Stephen D Finestone sfinestone@fhlawllp.com
        Richard H Golubow rgolubow@wghlawyers.com,
         pj@wcghlaw.com;jmartinez@wghlawyers.com;Meir@virtualparalegalservices.com
        Alexandra N Krasovec krasovec.alexandra@dorsey.com, claridge.vanessa@dorsey.com
        Ben H Logan blogan@omm.com
        Robert S Marticello Rmarticello@swelawfirm.com,
         gcruz@swelawfirm.com;lgarrett@swelawfirm.com;jchung@swelawfirm.com
        David W. Meadows david@davidwmeadowslaw.com
        John A Moe john.moe@dentons.com, glenda.spratt@dentons.com
        Kelly L Morrison kelly.l.morrison@usdoj.gov
        Malhar S Pagay mpagay@pszjlaw.com, bdassa@pszjlaw.com
        Christopher E Prince cprince@lesnickprince.com,
         jmack@lesnickprince.com;cprince@ecf.courtdrive.com
        Victor A Sahn vsahn@sulmeyerlaw.com,
         pdillamar@sulmeyerlaw.com;pdillamar@ecf.inforuptcy.com;vsahn@ecf.inforuptcy.com;cblair@sulmeyerl
         aw.com;cblair@ecf.inforuptcy.com;dlee@metallawgroup.com;dlee@ecf.inforuptcy.com
        Randye B Soref rsoref@polsinelli.com, ccripe@polsinelli.com;ladocketing@polsinelli.com
        Benjamin Taylor btaylor@taylorlawfirmpc.com
        United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov
        Claire K Wu ckwu@sulmeyerlaw.com,
         mviramontes@sulmeyerlaw.com;ckwu@ecf.courtdrive.com;ckwu@ecf.inforuptcy.com
        Emily Young pacerteam@gardencitygroup.com,
         rjacobs@ecf.epiqsystems.com;ECFInbox@epiqsystems.com
        David B Zolkin dzolkin@ztlegal.com, maraki@ztlegal.com,sfritz@ztlegal.com




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                         F 9013-3.1.PROOF.SERVICE
DOCS_LA:328294.1 46353/002
